DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   WILLIE LEE BLACKMAN, JR.,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-616

                             [June 23, 2022]

    Appeal of order denying rule 3.800 from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Sara Alijewicz, Judge;
L.T. Case No. 502008CF015832.

  Willie Lee Blackman, Jr., Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.